



Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
1.0    PARTIES: The parties to this Separation Agreement and General Release
("Agreement") are KENNETH L. BEDINGFIELD ("Mr. Bedingfield") and NORTHROP
GRUMMAN SYSTEMS CORPORATION ("Northrop Grumman" or "the Company").
2.0    RECITALS: This Agreement is made regarding the following facts:
2.1
Mr. Bedingfield is the Corporate Vice President and Chief Financial Officer, an
elected officer, of Northrop Grumman.

2.2
Northrop Grumman is a Delaware corporation headquartered in the Commonwealth of
Virginia, which is Mr. Bedingfield's primary work location.

2.3
In connection with his separation from employment with the Company, Mr.
Bedingfield has been offered severance benefits under the Company's Severance
Plan for Elected and Appointed Officers (the "Severance Plan").

2.4
As provided in the Severance Plan, to receive such benefits, an officer must
sign a separation agreement and general release. This Agreement satisfies that
requirement.

2.5
Mr. Bedingfield has decided to accept the Company's offer of severance and other
benefits and to enter into this Agreement.

3.0     CONSIDERATION: In exchange for Mr. Bedingfield's promise to abide by the
terms of this Agreement, the Company agrees to provide Mr. Bedingfield the
severance benefits specified in Section 4 of the Severance Plan and other
benefits, which include:
3.1
Lump-sum Cash Severance. A payment equal to the sum of $2,517,000, less
applicable withholding. This amount represents the total of one and one half
(1.5) times the sum of (i) Mr. Bedingfield's annual base salary; and (ii) Mr.
Bedingfield's target annual bonus under the Company's annual incentive plan in
which Mr. Bedingfield is a participant. This amount will be paid to Mr.
Bedingfield in a lump sum in accordance with the terms of the Severance Plan;
specifically, since Mr. Bedingfield is a "Key Employee", the lump sum will be
paid as soon as practicable after, but in no event more than thirty (30) days
after, the first day of the seventh month following his Separation Date (as
defined in Section 4 below).

3.2
2020 Prorated Bonus. A severance payment equal to a pro rata portion of the
bonus Mr. Bedingfield would have received for the 2020 performance year under
the Company's annual incentive plan in which Mr. Bedingfield is a participant.
The bonus will be pro-rated from the beginning of the performance period
(January 1) to Mr. Bedingfield's Separation Date (as defined in Section 4.0
below), based on the applicable annual incentive plan payout formula, with any
applicable individual performance factor set at 1.00, and paid when annual
bonuses are paid to active employees between February 15 and March 15, 2021.

3.3
Medical and Dental Coverage Continuation. Mr. Bedingfield may elect to continue
his medical and dental coverage in effect as of the Separation Date for eighteen
(18) months, provided he pays his portion of the cost of such coverage with
after-tax dollars. The Company will continue to pay its portion of the cost of
Mr. Bedingfield's medical and dental benefits for the eighteen (18) month
continuation period, subject to Mr. Bedingfield being responsible for imputed
income on the difference between his contribution and the applicable rate under
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") from April
25, 2020 to the end of the eighteen (18) month continuation period. If rates for
active employees increase during this continuation period, Mr. Bedingfield's
contribution will increase proportionately. Also, if medical and dental benefits
are modified or terminated for active employees during this continuation period,
Mr. Bedingfield's benefits shall be subject to this modification or termination.
Mr. Bedingfield's medical and dental benefits shall be reduced to the extent Mr.
Bedingfield is eligible for benefits or payments for the same occurrence under
another employer-sponsored plan to which Mr. Bedingfield is entitled because of
his employment after the Separation Date. This continuation coverage shall run
concurrently with coverage under COBRA (or similar state law coverage) and shall
be in lieu of such coverage.

3.4
Other Fringe Benefits. Pursuant to the terms of the Executive Perquisite Program
for officers (the "Program"), Mr. Bedingfield will be reimbursed for any
eligible financial planning fees incurred during 2020 (regardless of whether
such fees are incurred before or after the Separation Date) and the immediately
following year, subject to a maximum reimbursement for each year equal to
$18,500. Mr. Bedingfield will be reimbursed for the cost of reasonable
outplacement services provided by the Company's outplacement service provider
during the one (1) year period following his Separation Date; provided, however,
that the total outplacement services reimbursement shall be no






--------------------------------------------------------------------------------





greater than $125,850. The reimbursements provided for in this Section 3.4 are
subject to the terms and conditions and time periods in the Severance Plan.
Except as provided in this Section 3.4, all perquisites shall cease as of the
Separation Date.
3.5
Eligibility. The payments and benefits in Section 3 are contingent upon Mr.
Bedingfield executing and delivering to the Company "Mr. Bedingfield's First
Signature" on or before February 5, 2020 at 11 a.m. and "Mr. Bedingfield's
Second Signature" on his Separation Date. None of the consideration or payments
in Section 3 shall be eligible as compensation under any Company retirement or
benefit plan. If Mr. Bedingfield materially violates any of the terms of this
Agreement, in addition to any other remedies available to it: (i) the Company
may require that Mr. Bedingfield forego any payments and benefits yet to be
received under this Section 3 and (ii) the Company may require that Mr.
Bedingfield immediately return the full amounts of payments and benefits already
received under this Agreement, and Mr. Bedingfield will immediately do so.

4.0    TRANSITION AND SEPARATION FROM EMPLOYMENT:
4.1
The Company will continue Mr. Bedingfield's employment until February 21, 2020,
subject to the Company's right to terminate Mr. Bedingfield for cause based on
Mr. Bedingfield’s conduct after the date hereof.

4.2
Mr. Bedingfield will step down as Corporate Vice President and Chief Financial
Officer and as an elected officer, effective February 17, 2020.

4.3
Mr. Bedingfield will serve as an appointed Vice President reporting to Ms. Kathy
Warden, to help facilitate a smooth transition, and continue as a full-time
employee up to and including his Separation Date.

4.4
Mr. Bedingfield's last day of employment with the Company will be February 21,
2020 ("Separation Date"). Mr. Bedingfield agrees with the Company that the end
of his employment constitutes (i) a "Qualifying Termination" under the Severance
Plan, and (ii) a "Termination" under Section 4 of the 2019 Restricted
Performance Stock Rights Grant Agreement, 2019 Restricted Stock Rights Grant
Agreement, 2017 and 2018 Terms and Conditions Applicable to Restricted
Performance Stock Rights, and 2017 and 2018 Terms and Conditions Applicable to
Restricted Stock Rights.

4.5
The terms of this Agreement are fully binding on Mr. Bedingfield and the Company
effective upon Mr. Bedingfield’s "First Signature" below.

4.6
At the same time as the Company pays bonuses to other senior executives under
the Company’s Annual Incentive Plan, the Company will pay Mr. Bedingfield his
bonus for 2019 determined with an individual performance factor set at 1.00 and
otherwise determined in the same manner as applied to other senior executives of
the Company.

4.7
At the same time as Restricted Performance Stock Rights (RSPR) and Restricted
Stock Rights (RSR) are settled for other senior executives of the Company, the
Company will settle Mr. Bedingfield’s 2017 RSPRs and RSRs on the same basis as
similar awards are settled for other senior executives.

4.8
On the Separation Date, or later subject to any legal or regulatory
restrictions, the Company will pay to Mr. Bedingfield all unpaid base salary and
vacation pay accured through the Separation Date.

5.0    COMPLETE RELEASE: Mr. Bedingfield RELEASES the Company from liability for
any claims, demands or causes of action against the Company and the Released
Parties (except as described in Section 5.5). This Release applies not only to
the "Company" itself, but also to all Northrop Grumman parents, subsidiaries,
affiliates, related companies, predecessors, successors, and (i) its and their
employee benefit plans, and the trustees, fiduciaries and administrators of any
such plans, and (ii) its and their past or present officers, directors, agents
and employees ("Released Parties"). For purposes of this Release, the term "Mr.
Bedingfield" includes not only Mr. Bedingfield himself, but also his heirs,
spouses or former spouses, domestic partners or former domestic partners,
executors and agents. Except as described in Section 5.5, this Release
extinguishes all of Mr. Bedingfield's claims, demands or causes of action, known
or unknown, against the Company and the Released Parties, on account of or
arising out of anything that has happened, developed, or occurred on or before
the date of Mr. Bedingfield's Second Signature below.
5.1
This Release includes, but is not limited to, claims relating to Mr.
Bedingfield's employment or separation, any rights of continued employment,
reinstatement or reemployment by the Company and any Released Party, claims
relating to or arising under Company or Released Party dispute resolution
procedures, claims for any costs or attorneys' fees incurred by Mr. Bedingfield,
and claims for severance benefits other than those listed herein. Mr.
Bedingfield acknowledges and agrees that payment to him of the benefits set
forth in this Agreement in Sections 3.1, 3.2, 3.3, and 3.4 will fully satisfy
any rights he may have for benefits under any severance plan of any of the
Released Parties (albeit still subject to his compliance with the terms and
conditions in this Agreement).

5.2
This Release includes, but is not limited to, claims arising under the Family
and Medical Leave Act, the Employee Retirement Income Security Act, the
anti-retaliation provision of the False Claims Act, Executive Order No. 11246,






--------------------------------------------------------------------------------





the Civil Rights Act of 1991, the Worker Adjustment and Retraining Notification
Act, and 42 U.S.C. § 1981. It also includes, but is not limited to, claims under
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
any laws prohibiting discrimination in employment based on veteran status or any
other protected basis; any applicable state human rights statutes; and any other
federal, state or local laws, ordinances, regulations and common law, to the
fullest extent permitted by law.
5.3
This Release also includes, but is not limited to, any rights, claims, causes of
action, demands, damages or costs arising under or in relation to the personnel
policies, procedures, manuals or employee handbooks of the Company and any
Released Party, or any oral or written representations or statements made by the
Company and any Released Party, past and present, or any claim for wrongful
discharge, breach of contract (including any employment agreement), breach of
the implied covenant of good faith and fair dealing, intentional or negligent
infliction of emotional distress, intentional or negligent misrepresentation, or
defamation.

5.4
Mr. Bedingfield agrees that his Release includes claims which he did not know of
or suspect to exist at the time he signed this Agreement, and that this Release
extinguishes all known and unknown claims.

5.5
However, this Release does not include any rights Mr. Bedingfield may have: (1)
to enforce this Agreement and his rights to receive the benefits described in
Section 3 and 4 of this Agreement; (2) to any indemnification rights Mr.
Bedingfield may have under any directors and officers liability policy ; (3) to
test the knowing and voluntary nature of this Agreement; (4) to workers'
compensation benefits; (5) to vested benefits under any retirement or savings
plan including, without limitation, Mr. Bedingfield’s benefits under the
Northrop Grumman Savings Excess Plan and the Northrop Grumman Officers
Retirement Account Contribution Plan; (6) to continued benefits in accordance
with COBRA; (7) to government-provided unemployment insurance; (8) to file a
claim or charge with any government administrative agency and to receive any
whistleblower award (although Mr. Bedingfield is releasing any rights he may
have to recover damages or other individual relief in connection with the filing
of such a claim or charge); (9) to any rights Mr. Bedingfield may have for
retiree medical coverage; (10) to any rights Mr. Bedingfield my have as a
shareholder of the Company or (11) to claims that cannot lawfully be released.

6.0    POST-EMPLOYMENT CONDUCT AND PROTECTION OF TRADE SECRETS
6.1
As a high level executive and member of the Corporate Policy Council and
Executive Leadership Team, Mr. Bedingfield has been involved in managing the
global operations of Northrop Grumman Corporation, its subsidiaries and
affiliates (collectively, "NGC"), including the capture and development of key
programs critical to the long-term success of NGC. He has been involved in some
of the most sensitive and proprietary matters affecting NGC, including from a
financial, strategic and technical perspective. Mr. Bedingfield has been widely
exposed to confidential, sensitive and proprietary information and trade secrets
concerning NGC's global operations, including without limitation business
development strategies, plans, and key pursuits; customer, partner, supplier and
employee relationships; intellectual property; contract terms and positions;
short and long term strategies and tactical plans; investments and technologies;
human capital; cost, pricing and rate related information; real estate;
government relations and communications campaigns and strategies; and detailed
financial information, requirements and plans. The parties agree that the
Company and NGC have significant, legitimate business interests in protecting
their trade secrets in the manner set forth in this Section 6.

6.2
Mr. Bedingfield agrees that, no later than his Separation Date, he will return
any and all property and equipment of the Company and any Released Party that he
may have in his possession. Mr. Bedingfield agrees that he has not and will not
inappropriately transfer anything containing Released Party confidential or
proprietary information. Mr. Bedingfield reaffirms his obligation and agrees
fully to protect and not disclose or use any proprietary or otherwise protected
information of the Company or any Released Party, including without limitation,
program and financial information and plans, trade secrets, intellectual
property, strategies, cost and pricing, rates and rate structures, business
relationships, capture strategies, attorney-client communications, attorney work
product, and business development plans. Mr. Bedingfield has not and will not
claim ownership of any rights to any Company or Released Party intellectual
property. Prior to his Separation Date, Mr. Bedingfield agrees to execute and
continue to comply with Corporate Form C-1 00D, which is incorporated into this
Agreement as if fully set forth herein. Notwithstanding the foregoing, Mr.
Bedingfield shall not be held liable under this Agreement or any other agreement
or any federal or state trade secret law for making any confidential disclosure
of a Company trade secret or other confidential information to a government
official or an attorney for purposes of investigating or reporting a suspected
violation of law or regulation, or in a court filing under seal.

6.3
For a period of eighteen (18) months from the Separation Date, Mr. Bedingfield
will not, directly or indirectly, oversee, control, participate in, obtain
financial support for, or in any other way support the design, operation,
research, manufacture, marketing, sale, or distribution of products or services
that compete (directly or indirectly)






--------------------------------------------------------------------------------





with, or will be incorporated into products or services that compete (directly
or indirectly) with NGC's products or services ("Competitive Products and
Services").
6.4
Mr. Bedingfield agrees that for a period of eighteen (18) months from the
Separation Date, he will not engage in a Competitive Business, including as
director, member, officer, partner, principal, proprietor, agent, consultant,
advisor, auditor or employee.    For the purpose of this Agreement, "Competitive
Business" shall mean any company identified in the Company's 2019 Proxy
Statement as a Performance Peer Group company or any of the following additional
companies listed in the Target Industry Peer Group: Honeywell International,
Inc., Textron, Inc., United Technologies Corporation, or its or their successors
or affiliates; provided, that this clause does not preclude Mr. Bedingfield from
becoming employed by or providing services to a commercial business of United
Technologies Corporation (e.g. Otis Elevator or Carrier) or Honeywell
International, Inc. so long as Mr. Bedingfield will not provide services to or
be involved in any way with any business of either of them that is involved in
the sale of Competitive Products and Services.

6.5
The following activities will not alone constitute a breach of Sections 6.3 or
6.4: (i) ownership for investment purposes of not more than five percent (5%) of
the total outstanding equity securities (or other interests) of any entity; (ii)
serving as a principal, partner, director, employee, consultant or advisor in or
to a private equity firm or financial services entity, provided that such
activities do not involve advising the private equity firm or financial services
entity or any third party in any way regarding NGC, a Competitive Business or
Competitive Products and Services, or (iii) otherwise working in a capacity that
does not in any way involve Competitive Products and Services.

6.6
For a period of eighteen (18) months from the Separation Date, Mr. Bedingfield
will not, directly or indirectly, solicit any customer, supplier, or teammate of
Northrop Grumman with whom Mr. Bedingfield engaged, or about whom he received
confidential, sensitive, or proprietary information, in the course of his
Northrop Grumman employment, for purposes of supporting their providing
Competitive Products and Services.

6.7
For a period of eighteen (18) months from the Separation Date, Mr. Bedingfield
will not, directly or indirectly, solicit or offer to hire, any person who was,
(i) employed by NGC at any point within a period of six months prior to the
Separation Date and (ii) with whom Mr. Bedingfield worked or about whom he
received information in the course of his Northrop Grumman employment.

6.8
Mr. Bedingfield shall not, directly or indirectly, through the assistance of a
third party, or counsel, on his own behalf or on behalf on another person or
entity, by any means issue or communicate any statement that is critical or
disparaging or may reasonably be interpreted as critical or disparaging of any
Released Party or its/their products or services; provided that neither the
foregoing nor any other provision of this Agreement affects Mr. Bedingfield's
right to provide truthful information to government authorities or his
obligations to cooperate with any government investigation or to respond
truthfully to any lawful government inquiry or to make any truthful statement in
connection with any litigation, arbitration or mediation.

6.9
Mr. Bedingfield agrees that the requirements set forth in Section 6 (1) are
reasonable and necessary in all respects, including duration, territory and
scope of activity, in order to protect NGC's non-public trade secrets and
proprietary information, (ii) are limited only to the extent necessary to
protect NGC's legitimate business interests, (iii) do not preclude him from
working for any specific company, and (iv) will enable him to earn a livelihood
without violating Section 6. Further, Mr. Bedingfield acknowledges and agrees
that a breach of any of the provisions of this section will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company will be entitled to injunctive relief, a decree
of specific performance, and other relief as may be proper, including monetary
damages, to the maximum extent available, in accordance with the procedures in
Section 15.

6.10
It is the intent of the parties that the provisions of Section 6 shall be
enforced to the fullest extent permissible under applicable law. However, if any
portion of Section 6 is deemed overbroad or unenforceable due to challenge by
Mr. Bedingfield, he will hereby forego the consideration in Sections 3.1 and
3.2, and to the extent such consideration has already been paid, will return the
consideration provided him under Sections 3.1 and 3.2.

7.0    FULL DISCLOSURE: Mr. Bedingfield agrees to cooperate in an interview with
the General Counsel on or immediately before the date he first signs this
Agreement and on or shortly before his Separation Date. [Mr. Bedingfield
acknowledges that he is not aware of, or has fully disclosed to the Northrop
Grumman General Counsel, any information that he believes could give rise to a
claim or cause of action against the Company or any Released Party (as defined
herein), including without limitation any knowledge of fraud or suspected fraud,
overpayments or suspected overpayments, false statements or suspected false
statements, bribes or other improper payments, improper or erroneous financial
or cost accounting or reporting, financial entries that fail to meet accounting
standards, erroneous or incomplete statements or representations to auditors,
shareholders, regulators, financial institutions or members of the financial
community; violations or suspected violations of security or government contract
related





--------------------------------------------------------------------------------





laws, regulations or standards, violations or suspected violations of any other
law or regulation, failure to fulfill contractual obligations, or other
irregularities, or any violations of Company policies or procedures or the
Standards of Business Conduct. This includes any matters for which he was
responsible or that came to his attention as an employee. Mr. Bedingfield has
reported to the Company all work-related injuries, if any, that he has suffered
or sustained during his employment with the Company. Mr. Bedingfield has
properly reported all hours he worked.
8.0     NO UNRESOLVED CLAIMS: This Agreement has been entered into with the
understanding that there are no unresolved claims of any nature which Mr.
Bedingfield has against the Company. Mr. Bedingfield acknowledges and agrees
that except as specified in Section 3, all compensation, benefits, and other
obligations due Mr. Bedingfield by the Company, whether by contract or by law,
have been paid or otherwise satisfied in full.
9.0    WITHHOLDING OF TAXES: The Company shall be entitled to withhold from any
amounts payable or pursuant to this Agreement all taxes as legally shall be
required (including, without limitation, United States federal taxes, and any
other state, city or local taxes).
10.0     ADVICE OF COUNSEL: The Company encourages Mr. Bedingfield to seek and
receive advice about this Agreement from an attorney of his choosing.
11.0     DENIAL OF WRONGDOING: Neither party, by signing this Agreement, admits
any wrongdoing or liability to the other. Both the Company and Mr. Bedingfield
deny any such wrongdoing or liability.
12.0     COOPERATION: Mr. Bedingfield agrees that, for at least five (5) years
following the Separation Date, he will reasonably cooperate with Company and any
Released Party regarding requests for assistance by serving as a witness or
providing information about matters connected with Mr. Bedingfield's prior
employment with the Company or any Released Party; provided, however, that any
such cooperation in excess of ten (10) hours per year shall be subject to
reasonable compensation at Mr. Bedingfield’s annual rate of base salary as in
effect immediately prior to the date hereof.. The Company or the Released Party
requesting assistance shall reimburse Mr. Bedingfield for (i) any travel costs
he incurs in connection with his cooperation, in accordance with its travel cost
reimbursement policy for active officers and (ii) other reasonable expenses
(including attorneys fees) he incurs in connection with his cooperation.
13.0     SEVERABILITY: The provisions of this Agreement are severable as set
forth in this Section 13. Except as provided in Section 6.10, if any part of
this Agreement is found to be illegal or invalid and thereby unenforceable,
other than all or any part of Section 5, then the unenforceable part shall be
removed, and the rest of the Agreement shall remain valid and enforceable.
14.0     SOLE AND ENTIRE AGREEMENT; MODIFICATION: This Agreement, together with
relevant provisions of the Severance Plan, expresses the entire understanding
between the Company and Mr. Bedingfield on the matters it covers. It supersedes
all prior discussions, agreements, understandings and negotiations between the
parties on these matters, except that any writing between the Company and Mr.
Bedingfield relating to protection of Company trade secrets or intellectual
property (as reaffirmed in Section 6 above and the cross-referenced C-100D) and
the 2019 Restricted Performance Stock Rights Grant Agreement, 2019 Restricted
Stock Rights Grant Agreement, 2017 and 2018 Terms and Conditions Applicable to
Restricted Performance Stock Rights, and 2017 and 2018 Terms and Conditions
Applicable to Restricted Stock Rights, shall remain in effect. Once this
Agreement takes effect, it may not be cancelled or changed, unless done so in a
document signed by both Mr. Bedingfield and an authorized Company
representative.
15.0 GOVERNING LAW, ARBITRATION, JURISDICTION, AND VENUE:
15.1
This Agreement shall be interpreted and enforced in accordance with the laws of
the Commonwealth of Virginia ("Virginia"), without regard to rules regarding
conflicts of law.

15.2
If either the Company or Mr. Bedingfield decides to sue the other over the
enforceability of this Agreement, or for violating this Agreement, all such
claims will be determined through final and binding arbitration, rather than
through litigation in court, in accordance with Northrop Grumman CTM H200 USHR
2-32.

15.3
If the Company or Mr. Bedingfield believes they require immediate relief to
enforce or challenge this Agreement, before arbitration is commenced or
concluded, either party may seek injunctive or other provisional equitable
relief from state or federal court in the Commonwealth of Virginia ("Virginia").
Either party may also proceed in state or federal court in Virginia to compel
arbitration or to enforce an arbitration award under this Agreement. All court
actions or proceedings arising under this Agreement shall be heard in state or
federal court in Virginia. The Company and Mr. Bedingfield hereby waive any
right to object to such actions on grounds of venue, jurisdiction or
convenience. The Company and Mr. Bedingfield stipulate that the state and
federal courts located in or for Fairfax County, Virginia shall have in personam
jurisdiction and venue for the purpose of litigating any such dispute,
controversy, claim, or complaint arising out of or related to this Agreement.
Mr. Bedingfield hereby agrees that service of process sufficient for personal
jurisdiction in any action or proceeding involving his may be made by






--------------------------------------------------------------------------------





registered or certified mail, return receipt requested, to the address on file
with the Company, or by electronic service of process through the Internet when
authorized by a court of competent jurisdiction.
16.0     ADVICE OF COUNSEL; VOLUNTARY AGREEMENT:
MR. BEDINGFIELD ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS,
CONFER WITH COUNSEL, AND CONSIDER ALL OF THE PROVISIONS OF THIS AGREEMENT BEFORE
SIGNING IT. HE FURTHER AGREES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT HE
UNDERSTANDS IT, AND THAT HE IS VOLUNTARILY ENTERING INTO IT. MR. BEDINGFILED
UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS HIS RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.


MR. BEDINGFIELD'S SIGNATURE
 
NORTHROP GRUMMAN SYSTEMS CORPORATION
Signature:
/s/ Kenneth L. Bedingfield
 
Signature:
/s/ Ann Addison
Name:
Kenneth L. Bedingfield
 
Name:
Ann Addison
Date:
February 5, 2020
 
Title:
Corporate Vice President and
 
 
 
 
Chief Human Resources Officer
 
 
 
Date:
February 5, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










